               IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA

GRADY DURNELL,                         :
    Plaintiff,                         :
                                       :             CIVIL ACTION
      v.                               :             NO. 18-2335
                                       :
STONELEIGH RECOVERY                    :
ASSOCIATES, LLC,                       :
     Defendant.                        :


                                       ORDER

      AND NOW, this 7th day of January, 2019, it is ORDERED that Defendant Stoneleigh

Recovery Associates, LLC’s Motion for Summary Judgment (ECF No. 4) is DENIED.

                                                     s/Anita B. Brody

                                               ______________________
                                               ANITA B. BRODY, J.




COPIES VIA ECF 1/7/2019




                                           1
